Order entered July 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01208-CR

                                ENRIQUE AROCHI, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-80513-2015

                                            ORDER
        Before the Court is appellant’s July 14, 2017 second motion to extend time to file his

brief. We GRANT appellant’s motion and ORDER the brief filed thirty days from the date of

this order.

        We caution appellant that further requests for extension of time will be disfavored.




                                                       /s/   LANA MYERS
                                                             JUSTICE